Citation Nr: 0408660	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic cardiovascular disorder to include residuals of a 
functional apical heart murmur and coronary artery disease.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel





INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which determined, in 
pertinent part, that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic cardiovascular disorder to 
include residuals of a functional apical heart murmur and 
coronary artery disease.  In November 2002, the Board issued 
a remand addressing the veteran's request for a personal 
hearing before a member of the Board, and in July 2003, a 
hearing was held before the undersigned Veterans Law Judge 
(VLJ).  The veteran has represented himself throughout this 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND

On multiple occasions, the veteran has requested that VA 
provide copies of his separation physical examination report 
and treatment records from Cheyenne, Wyoming, VA medical 
facility.  Under VA law, the veteran is permitted to gain 
access to his records and inspect and copy records that VA 
maintains about him.  VA may provide the veteran with copies 
of his records, provided that he pay the fees as directed 
under VA law.  38 C.F.R. § 1.469, 1.577 (2003).

At the hearing, the veteran asserted that Dr. Henry had 
treated his cardiovascular disorder.  An August 2001 private 
clinical report conveys that the veteran was scheduled for a 
follow-up treatment for his cardiovascular disorder with W. 
Gaul, M.D.  Clinical documentation of the cited treatment is 
not of record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's application.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, VA shall 
notify the veteran of any information and any evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  VA shall make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The VCAA letters 
provided to the veteran do not detail the evidence needed to 
support an application to reopen a claim for service 
connection for his disorder (i.e., evidence that was not 
previously considered and is not cumulative or redundant).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should provide the veteran with 
copies of the records he has requested 
from VA.  

3. The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
cardiovascular disorder, including the 
names and addresses of all health care 
providers.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact Dr. Henry, Dr. Gaul, and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.

4.  The RO should then readjudicate 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic cardiovascular 
disorder to include residuals of a 
functional apical heart murmur and 
coronary artery disease.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the application for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
last issuance of the SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This application must be afforded expeditious treatment by 
the RO.  The law requires that all applications that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





